Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the front portion is at least one of detachably and pivotally coupled to the back portion,” recited in claim 2; “a spring,” recited claims 4-6; “a second spring,” recited in claims 6-7; “a feature” recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite and vague.  Which element constitutes “a feature?”  In so far the claim is understood as any element that prevents a retraction into the housing meets the limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schartner, U.S. Patent No. 5918658.
	Regarding claim 1, Schartner ‘658 discloses a cord management apparatus (see figure 2) comprising: a housing 12, a reel 28 rotatably disposed within the housing, and a button 44 operably coupled to the reel and configured to control extension and retraction of a window blind cord 22 attached to the reel, see figures 1-4. 

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schartner, U.S. Patent No. 7156338 B2.
	Regarding claim 1, Schartner ‘338 discloses a cord management apparatus 130 comprising: a housing (see figures 13-18, 26), a reel 137 rotatably disposed within the housing, and a button 132 operably coupled to the reel and configured to control extension and retraction of a window blind cord 133 attached to the reel, a connector 172 and a connection interface 177 is bend and extended and configured to be coupled to the wind blind cord and a feature 175 that prevents retraction of the connection interface within the housing (i.e., claims 9-12, see figures 17-18), see figures 13-18, 26. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner, U.S. Patent No. 5918658, in view of Foley, U.S. Patent No. 5762281.
	As stated above, Schartner ‘658 discloses the housing 12 comprises a back portion 16 and a front portion 14 with an internal chamber defined by the housing, a spring 38 (e.g., claim 4), and the reel acting as a post, a button 44 with a second spring 42 and a rim that defines opening and a protruding ridge 50 (e.g., claims 6-7, see figures 3-4).  However, Schartner ‘658 does not explicitly show detaching the housing.
	Foley ‘281 discloses a housing with a back portion 16 with a post 24 and a reel with a central hole 22 for the post (e.g., claim 3), and a front portion 12 with an internal chamber defined by the housing that can be detached (i.e., as same as applicant’s figures), a spring 34 with a first end and a second end 27 coupled to a slit 25 of the post (e.g., claims 4-5), and a connector 50 (e.g., claim 9), see figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the housing of Schartner ‘658 to include a detachable housing with a post as suggested by Foley ‘281, since all of the claimed elements were known in the prior art (i.e., pivotally coupled is well known, applicant did not invent a pivoting feature) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, showing the concept of a cord management apparatus using a button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/9/22
/SANG K KIM/           Primary Examiner, Art Unit 3654